Mr. Chief Justice Lawrence delivered the opinion of the Court: There is no error in this record. The bond was in substantial compliance with the statute, and was a good statutory bond. The receipt given by the constable, and his admissions that he had collected the money, were good evidence against both him and his sureties. It is not necessary that an action on a constable’s bond should be in the name of the people. In fact, it could not be, as the bond is not payable to the people. Interest was properly allowed on the money collected by the constable which he refused to pay over. Judgment affirmed.